DETAILED ACTION
The following NON-FINAL Office Action is in response to application 17/015,274 filed on 09/09/2020. This communication is the first action on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-38 are currently pending and have been rejected as follows.

Priority
Examiner acknowledges Applicant’s claim of priority to Application No. JP2020-031971 filed 02/27/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
IDS
The information disclosure statement filed on 09/09/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
Claim 1 recites “an extractor configured to extract a representative point that appears at rate higher than or equal to a predetermined appearance rate, based on a point included in package historical data recorded when a package is delivered;” however -- an extractor configured to extract a representative point that appears at a rate higher than or equal to a predetermined appearance rate, based on a point included in package historical data recorded when a package is delivered; -- is recommended.
Claim 4 recites “wherein when all the parameters of the representative point are same, any one of the parameters included in the representative point is associated with the representative point.” However -- wherein when all the parameters of the representative point are the same, any one of the parameters included in the representative point is associated with the representative point.-- is recommended.  
Appropriate correction is required.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are (bold emphasis added):
An information processing apparatus comprising: an extractor configured to extract a representative point that appears at rate higher than or equal to a predetermined appearance rate, based on a point included in package historical data recorded when a package is delivered; and a delivery plan creator configured to create a first delivery plan with respect to the representative point.  
wherein the extractor extracts the representative point based on the parameters.  
wherein the delivery plan creator creates the first delivery plan based on delivery device data that indicates a characteristic of a delivery device delivering the package and inter-point distance time data that includes a distance between two points, that is, from a certain point to another point among a plurality of points and a time taken to perform a delivery for the distance between the two points.   
wherein the delivery plan creator creates a second delivery plan based on a point included in package data about a package to be delivered during a planning target period and the first21 delivery plan.  
further comprising a determiner configured to determine whether or not a point included in the package data matches the representative point, based on a point included in the package data and the representative point.  
wherein when a point included in the package data matches a representative point, the determiner revises the first delivery plan by replacing the parameters included in the first delivery plan with parameters included in the package data, and when the point included in the package data does not match the representative point, the determiner creates a list of package data that does not match the representative point.  
wherein the delivery plan creator creates the second delivery plan based on a revised first delivery plan and a package data list.  
wherein the determiner deletes a first delivery plan including the representative point that does not match a point included in the package data.  
23. An information processing system comprising: an extractor configured to extract a representative point that appears at a rate higher than or equal to a predetermined appearance rate, based on a point included in package historical data recorded when a package is delivered; a delivery plan creator configured to create a first delivery plan with respect to the representative point; 
26. wherein the display editor sets a center of gravity of a plurality of points specified by a user on the map as a representative point.  
27. wherein the delivery plan creator creates a second delivery plan based on package data about a package to be delivered during a planning target period and the first delivery plan
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 8, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein when all the parameters of the representative point are same, any one of the parameters included in the representative point is associated with the representative point.” However there is insufficient antecedent basis for “the parameters of the representative point”.  Examiner interprets the claim as reciting -- wherein when all parameters of the representative point are same, any one of the parameters included in the representative point is associated with the representative point.--. 
Claim 5 recites “wherein when the parameters of the representative point are different from each other, a parameter that is virtually set is associated with the representative point.”  However there is insufficient antecedent basis for “the parameters of the representative point”. Examiner interprets the claim as reciting --wherein when  parameters of the representative point are different from each other, a parameter that is virtually set is associated with the representative point.--. 
Claim 8 recite “wherein the delivery plan is optimized so as to meet the delivery restriction and minimize the delivery cost.” However it is unclear if or how “the delivery plan” relates to antecedently recited “the first delivery plan” in parent claim 6. Examiner interprets and recommends -- wherein the first delivery plan is optimized so as to meet the delivery restriction and minimize the delivery cost.—be recited. 
Claim 26 recites “wherein the display editor sets a center of gravity of a plurality of points specified by a user on the map as a representative point.” However there is insufficient antecedent basis for “the display editor”. Examiner interprets and recommends -- wherein a display editor sets a center of gravity of a plurality of points specified by a user on the map as a representative point.-- be recited. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to ineligible software per se. The claim recites a “program” without any additional structure recited within the scope of the claim, the “causing a computer to execute” found to be merely an intended use of the “program” and not sufficient structure to exclude a software per se interpretation. The disclosure1 further supports such an interpretation [0058]: “Further, at least a part of the embodiments described above may be achieved by executing software (program).”. Therefore, claim 31 is under the broadest reasonable interpretation directed to ineligible software per se. 

Claims 1-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented an apparatus, method, program, and display device for creating delivery plans based on appearance rates of past delivery locations and various delivery and package parameters. Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely an “apparatus” (claims 1-22), “system” (claims 23-29), “method” (claim 30), and “display device” (claims 32-38). Claim 31 is not directed to a statutory category, see software per se rejection above, however for the purpose of compact prosecution the claim(s) are also considered under the abstract idea analysis below. 

Step 2A – Prong 1: Claims 1-38 are found to recite limitations that set forth the abstract idea(s), namely, in independent claims 1, 23, 30, 31, and 32:
…extract a representative point that appears at rate higher than or equal to a predetermined appearance rate, based on a point included in package historical data recorded when a package is delivered; (claim 1, 23, 30, 31)
…create a first delivery plan with respect to the representative point.  (claims 1, 23, 30, 31)
…displays the first delivery plan on a map together with the representative point.  (claim 23)
…displays, on a map, a first delivery plan created with respect to a representative point that appears at a rate higher than or equal to a predetermined appearance rate among points recorded when a package is delivered.  (claim 32)
Dependent claims 2-22, 24-29, and 33-38 recite the same or similar abstract idea(s) as independent claims 1, 23, 30, 31, and 32 with merely further recitation of data characterization and/or additional data analyses performed as part of the abstract idea(s), including: 
wherein the package historical data includes the point and parameters about a characteristic of a package.  (claim 2)
…extracts the representative point based on the parameters.  (claim 3)
wherein when all the parameters of the representative point are same, any one of the parameters included in the representative point is associated with the representative point.  (claim 4)
wherein when the parameters of the representative point are different from each other, a parameter that is virtually set is associated with the representative point.  (claim 5)
…creates the first delivery plan based on delivery device data that indicates a characteristic of a delivery device delivering the package and inter-point distance time data that includes a distance between two points, that is, from a certain point to another point among a plurality of points and a time taken to perform a delivery for the distance between the two points.  (claim 6)
wherein the delivery device data is data relating to a delivery restriction and a delivery cost.  (claim 7)
wherein the delivery plan is optimized so as to meet the delivery restriction and minimize the delivery cost.  (claim 8)
…[a user] add[s] a representative point.  (claim 9)
…[a user] delete[s] a representative point.  (claim 10)
wherein a representative point added by the user is a point different from a point recorded when a package is delivered.  (claim 11, 25, 34)
… associates a parameter that is …set with a representative point added by the user.  (claim 12)
…displays the delivery plan on a map based on the representative point and GIS data.  (claim 13)
… sets a center of gravity of a plurality of points specified by a user on the map as a representative point.  (claim 14, 26, 35)
… creates a second delivery plan based on a point included in package data about a package to be delivered during a planning target period and the first21 delivery plan.  (claim 15)
wherein the package data includes a point and parameters about a characteristic of a package.  (claim 16)
… determine whether or not a point included in the package data matches the representative point, based on a point included in the package data and the representative point.  (claim 17)
wherein when a point included in the package data matches a representative point…revises the first delivery plan by replacing the parameters included in the first delivery plan with parameters included in the package data, and when the point included in the package data does not match the representative point, …creates a list of package data that does not match the representative point.  (claim 18)
… creates the second delivery plan based on a revised first delivery plan and a package data list.  (claim 19)
…deletes a first delivery plan including the representative point that does not match a point included in the package data.  (claim 20)
wherein a total of the second delivery plan is more than or equal to a total of the first delivery plans.  (claim 21)
wherein the first delivery plan is a regular delivery plan, and the second delivery plan is a delivery plan for a planning target period.  (claim 22)
 …adding and deleting a representative point specified by a user.  (claim 24)
wherein the delivery plan creator creates a second delivery plan based on package data about a package to be delivered during a planning target period and the first delivery plan, and … displays the second delivery plan.  (claim 27)
displays one of the first delivery plan and23 the second delivery plan based on a user's specification.  (claim 28, 37)
wherein the first delivery plan is a regular delivery plan, and the second delivery plan is a delivery plan for a planning target period.  (claim 29, 38)
wherein a representative point can be added and deleted by a user.  (claim 33)
wherein a second delivery plan that is created based on package data about a package to be delivered during a planning target period and the first delivery plan is displayed.  (claim 36)

The identified limitations above for claims 1-38 falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed abstract idea(s) are found to correspond to the category of:
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as the claims are clearly directed to steps for creating and displaying delivery plans which is part of managing commercial delivery interactions and/or the management of personal behavior or interactions between people, e.g. the generating and following of delivery rules or instructions; and/or
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the claims recites steps that are merely data observations, evaluations, judgements and/or opinions capable of being performed mentally including with the aid of pen and paper, e.g. including the evaluation of delivery data to determine delivery plans and create maps of the determined plans using pen and paper. 
Step 2A – Prong 2: Claims 1-38 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the additional elements include:
“An information processing apparatus comprising:” (claims 1-22) and “An information processing system comprising:” (claims 23-29) comprising “an extractor” (claims 1-22, 23-29), “a delivery plan creator” (claims 1-22, 23-29), “a processor” (claims 9-14, 23-29),  “further comprising a determiner” (claim 17-20), and a “display editor” (claim 26), “A program causing a computer to execute:” (claim 31), and “A display device” (claim 32-38), however the aforementioned elements merely amount to components of a general purpose computer used to “apply” the abstract idea and thus fails to integrate the abstract idea into a practical application (MPEP 2106.05(f)).
Step 2B: Claims 1-38 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to creating delivery plans based on various data evaluations and parameters including historical appearance rate of delivery locations.  
	Claims 1-38 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

	
	Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 15-19, 22-23, 27-32, and 36-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolton et al. US10198707B1 (hereinafter “Bolton”).
Claims 1, 30, and 31, 
Bolton teaches: An information processing apparatus comprising:/ An information processing method comprising:/ A program causing a computer to execute:  (Fig. 1-2, c.19:54-66; c.22:56-c.23:3: Furthermore, a number of executable instructions, applications, scripts, program modules, and/or the like may be stored by the various storage devices 63 and/or within RAM 67. Such executable instructions, applications, scripts, program modules, and/or the like may include an operating system 80, a historical analysis module 82 and a dynamic analysis module 84. As discussed in greater detail below, the historical analysis module 82 and the dynamic analysis module 84 may control certain aspects of the operation of the carrier server 100 with the assistance of the processor 60 and operating system 80,)
an extractor configured to extract a representative point that appears at rate higher than or equal to a predetermined appearance rate, based on a point included in package historical data recorded when a package is delivered; (Abstract: “Various embodiments identify nearby serviceable points based on an identification of serviceable points within a common delivery density area…Historical delivery activity is identified for the serviceable point cluster, and is compared with a threshold frequency. Upon a determination that the historical delivery activity satisfies the threshold, an indication is provided that the first and second shipments are eligible for synchronized delivery.”; Fig. 11A; c.59:44-67: Based at least in part on this historical data, the carrier server 100 determines the frequency with which a delivery vehicle travels to the particular area in order to classify the particular area as a “low density” area, a “medium density” area, a “high density” area, and/or the like. The frequency with which a delivery vehicle travels to a particular area may be expressed in terms of the number of instances in which one or more vehicles travels to the area over a given time period (e.g., 4 times per week; 1 time per day; and/or the like). Such classification may be made by comparing the frequency with which a particular delivery vehicle visits the particular area against a threshold density value…The carrier server 100 may similarly be configured to classify areas that are visited with a frequency greater than or equal to the threshold density value as being “high density” areas.”; c.60:43-60: “Delivery addresses may be grouped into one or more delivery areas each having a particular density classification.”)
a delivery plan creator configured to create a first delivery plan with respect to the representative point.  (Abstract: “Various embodiments identify nearby serviceable points based on an identification of serviceable points within a common delivery density area…Historical delivery activity is identified for the serviceable point cluster, and is compared with a threshold frequency. Upon a determination that the historical delivery activity satisfies the threshold, an indication is provided that the first and second shipments are eligible for synchronized delivery.; Fig. 4: “406”; c.35: 25-48: “Upon identifying one or more stop creator shipments scheduled to be delivered to nearby addresses within the same proximity zone/area, the carrier server 100 may be configured to facilitate synchronized delivery of the shipment/item with one or more of the stop creator shipments. As indicated at Block 406, the carrier server 100 may be configured to update shipment/item information/data corresponding to the shipment/item to reflect a new estimated delivery date corresponding to one or more of the stop creator shipments.”; c.60:60-c.61:6: Upon a determination that a particular delivery address is grouped into an area satisfying various thresholds (e.g., upon determining that the delivery address is grouped into a high density delivery area), the carrier server 100 may be configured to schedule delivery of any shipments/items to the particular delivery address without attempting to synchronize delivery with other shipments/items to be delivered within the area (e.g., by offering incentives to one or more shippers/consignors).)
Claim 2,
Bolton teaches all the limitations of parent claim 1 as described above. 
Bolton further teaches: wherein the package historical data includes the point and parameters about a characteristic of a package.  (c.29:15-36:  In some embodiments, the analysis focuses on historical information/data associated with the serviceable point to ascertain characteristics of past deliveries to that serviceable point and/or nearby serviceable points to determine whether delivery to that serviceable point should be encouraged by an incentive.; c.68:26-35: The delivery serviceable point profile may include …delivery type (e.g., residential or commercial).; c.18:44-64: In various embodiments, the carrier may analyze historical information/data related to some or all of the addresses serviced by the carrier to determine whether an incentive may be provided to encourage further deliveries to particular addresses….Other considerations may include characteristics of the shipper/consignor and/or characteristics of the shipment/item itself (e.g., size, weight, number of shipments/items, special handling requirements, etc.).

Claim 3, 
Bolton teaches all the limitations of parent claim 2 as described above. 
Bolton further teaches: wherein the extractor extracts the representative point based on the parameters. (c.44:31-40: The carrier server 100 may additionally be configured to generate one or more proximity zones/areas encompassing serviceable points of a particular cluster, as indicated at Block 603. Thus, serviceable points having common attributes may be grouped into a single proximity zone.;  c.68:26-35: The delivery serviceable point profile may include …delivery type (e.g., residential or commercial).; c.44:1-10: In various embodiments, parsing the serviceable point profile information/data may comprise identifying separately recited attributes of each serviceable point as indicated in the associated serviceable point profile data.)

Claim 4, 
Bolton teaches all the limitations of parent claim 2 as described above. 
Bolton further teaches: wherein when all the parameters of the representative point are same, any one of the parameters included in the representative point is associated with the representative point.  (c.55:36-60:The process may continue with determining the geocodes and geographic location types with the corresponding serviceable points. In some implementations, the carrier server 100 may determine a geocode for the first serviceable point and a geocode the second serviceable point by simply accessing the received information/data. In some implementations, the carrier server 100 may access a database to determine a geocode for the first serviceable point and a geocode second serviceable point based on the first serviceable point and second serviceable point. The process may continue with identifying, based on the determined geocodes, a geographic location type, a configurable distance threshold, and a configurable travel time threshold for identifying a serviceable point as nearby another serviceable point. For example, the carrier server 100 may determine based on a geocode for the location including the first and second serviceable points, that the location is a “rural” location. Similarly, the carrier server 100 may determine based on a geocode for the location including the first and second serviceable point, that the location is an “urban” location.)
Claim 5,
Bolton teaches all the limitations of parent claim 2 as described above. 
Bolton further teaches: wherein when the parameters of the representative point are different from each other, a parameter that is virtually set2 is associated with the representative point.  (c.25:20-36: In one embodiment, a particular serviceable point may be the average or mean of one or more geocode samples collected (e.g., longitude and latitude information/data) for a single serviceable point for a serviceable address, such as the average of multiple known parking points or the average of multiple known front door points. In another embodiment, a particular serviceable point may be the average or mean of one or more geocode samples collected (e.g., longitude and latitude information/data) for multiple serviceable points for the serviceable address, such as the average of multiple known parking points combined with multiple known front door points or the average of all known serviceable points. As will be recognized, a variety of approaches and techniques can be used to determine and use serviceable address references points and their corresponding reference geocodes to adapt to various needs and circumstances.)

Claim 6,
Bolton teaches all the limitations of parent claim 1 as described above. 
Bolton further teaches: wherein the delivery plan creator creates the first delivery plan based on delivery device data that indicates a characteristic of a delivery device delivering the package and inter-point distance time data that includes a distance between two points, that is, from a certain point to another point among a plurality of points and a time taken to perform a delivery for the distance between the two points. (Fig. 4; c.50:20-40: Thus, the average amount of time between various nearby delivery stops and the average distance between various nearby delivery stops may be identified based on the historical data. Serviceable points may be clustered and / or considered nearby according to one or more thresholds , including time, distance , or time and distance .; c.65:35-50: “and/or vehicle identifier information/data indicative of the corresponding vehicle for which the information/data point was generated. The carrier server 100 may be configured to link consecutively generated information/data points for each vehicle to provide a trace of a historical vehicle travel path.”; c.36:6-25: “This travel information/data may be stored in a database, and analyzed by the carrier server 100 in order to identify one or more clusters/groupings of serviceable points that may be grouped within a common proximity zone.”; c.35: 25-67: “Upon identifying one or more stop creator shipments scheduled to be delivered to nearby addresses within the same proximity zone/area, the carrier server 100 may be configured to facilitate synchronized delivery of the shipment/item with one or more of the stop creator shipments. As indicated at Block 406, the carrier server 100 may be configured to update shipment/item information/data corresponding to the shipment/item to reflect a new estimated delivery date corresponding to one or more of the stop creator shipments.”)

Claim 7,
Bolton teaches all the limitations of parent claim 6 as described above.
Bolton further teaches: wherein the delivery device data is data relating to a delivery restriction and a delivery cost.  (c.68:27-38: The delivery serviceable point profile may include a list of consignees receiving items at the serviceable point, frequency of deliveries to or pickups from the serviceable point and/or nearby serviceable points (e.g., average daily volume, average weekly stops), typical days of delivery and/or pickup (e.g., Monday, Tuesday, Wednesday, etc.), costs associated with making a delivery to the serviceable point and/or nearby serviceable points, ; c.90:2-11: Accordingly, the carrier server 100 may be configured to compare shipment/item characteristics identified in the shipment/item information/data against exclusion criteria to determine whether the characteristics of the shipment/item render the shipment/item ineligible for synchronized delivery. For example, upon a determination that the shipment/item exceeds a size and/or weight threshold, the carrier server 100 may be configured to identify the shipment/item as ineligible for synchronized delivery.)

Claim 8,
Bolton teaches all the limitations of parent claim 7 as described above. 
Bolton further teaches: wherein the delivery plan is optimized so as to meet the delivery restriction and minimize the delivery cost. (c.32:8-29:  Synchronization of deliveries to the same serviceable point and/or nearby serviceable points may permit the carrier to reduce the number of delivery stops made by one or more carrier vehicles operated by a vehicle operator (e.g., by allowing the vehicle operator to deliver two or more shipments/items during a single delivery stop) and/or to reduce the distance driven by the one or more carrier vehicles in delivering the shipments/items (e.g., by synchronizing delivery of two or more shipments/items to a remote region, such that a carrier vehicle need only travel to the remote region once to make two or more deliveries). Accordingly, the amount of time and/or resources expended by the carrier in delivering shipments/items may be conserved by synchronizing delivery of a plurality of shipments; c.57:60-c.58:26: In such embodiments, the optimal park position may be identified with consideration of the amount of estimated cost involved in moving the vehicle to separate park positions to service each of the associated serviceable points…Accordingly, in various embodiments, the system may identify an optimal park position from which all of the associated serviceable points are within the predefined walking distance from the vehicle.; c.91:20-35: In various embodiments, the receiving carrier may request that another carrier deliver the shipment/item upon a determination that the cost, schedule (timing), equipment and/or personnel to deliver the shipment/item satisfies one or more criteria. For example, a receiving carrier may request that another carrier deliver the shipment/item upon a determination that the cost for the receiving carrier to deliver the shipment/item is more than a predefined threshold amount.; Fig. 8B; c.90:3-21:Accordingly, the carrier server 100 may be configured to compare shipment/item characteristics identified in the shipment/item information/data against exclusion criteria to determine whether the characteristics of the shipment/item render the shipment/item ineligible for synchronized delivery. )

Claim 9,
Bolton teaches all the limitations of parent claim 1 as described above. 
Bolton further teaches: further comprising a processor configured to allows a user to add a representative point.  (c.27:23-37: As noted above, the proximity zones/areas may be generated automatically, for example, by the carrier server 100, however the proximity zones/areas may be generated based at least in part on user input. For example, a user may identify a particular geographical area to be considered a proximity zone/area, for example, by defining a plurality of GPS coordinates to collectively enclose a geographical area, by drawing a two-dimensional shape on a graphically displayed map to enclose a proximity zone/area, and/or the like.)

Claim 13,
Bolton teaches all the elements of parent claim 9 as described above. 
Bolton further teaches: wherein the processor displays the delivery plan on a map based on the representative point and GIS data. (Fig. 5; c.26:3-38: the mapping/routing computing may be in communication with or associated with one or more mapping websites/servers/providers/databases (including providers such as maps.google.com, bing.com/maps/, mapquest.com, Tele Atlas®, NAVTEQ®, and/or the like) that provide map information/data of digital maps to a variety of users and/or entities… An appropriate computing entity (e.g., the carrier servers 100 or the one or more mapping websites/servers/providers/databases) can also provide map information/data, for example, about the geographic areas, regions, groupings, routes, paths, regions, and/or similar words used herein interchangeably about the different locations on the street networks. For instance, the map information/data may include a route for delivering one or more items to different locations, the most efficient order for delivering items to the locations, directions for traveling to and/or from the serviceable points, the estimated distance for traveling to and/or from the serviceable points, the expected time for traveling to and/or from the serviceable points, and/or the like.; c.24:51-67: In certain embodiments, serviceable points can be represented digitally in geographical maps as map information/data. Map information/data may include boundary, location, and attribute information/data corresponding to the map elements.)

Claims 15, 27, and 36,
Bolton teach all the limitations of parent claims 1, 23, and 32 as described herein. 
Bolton further teaches: 
wherein the delivery plan creator creates a second delivery plan based on [a point included in] package data about a package to be delivered during a planning target period and the first delivery plan,  (Bolton: c.47:51-c.48:7: As indicated at Block 655, the carrier server 100 may be configured to update shipment/item information/data corresponding to the shipment/item to reflect a new estimated delivery date corresponding to one or more of the stop creator shipments. In various embodiments, the carrier server 100 may determine that modifying the estimated delivery date of a shipment/item may additionally require modifying the service level for the shipment/item in order to ensure that the shipment/item is available for delivery on the same day as the one or more stop creator shipments. Accordingly, the carrier server 100 may be configured to modify the service level associated with the shipment/item in order to expedite or slow the transportation of the shipment/item from its origin to the destination serviceable point.; Fig. 8B: “655”) and 
the processor displays the second delivery plan. / the first delivery plan is displayed (claims 27, 36) ( Fig. 13; c.80: 38-62: As shown in FIG. 13, the carrier server 100 may be configured to generate a graphical user interface providing information/data regarding one or more shipments/items scheduled to be delivered to the customer and to receive user input regarding one or more shipment/item specific delivery instructions for one or more of the shipments/items referenced on the graphical display.; Fig. 5; c.26:3-38: For instance, the map information/data may include a route for delivering one or more items to different locations, the most efficient order for delivering items to the locations, directions for traveling to and/or from the serviceable points, the estimated distance for traveling to and/or from the serviceable points, the expected time for traveling to and/or from the serviceable points, and/or the like.; c.48:4-26: to generate an alert (e.g., an audible alert and/or a visual alert displayed via a graphical display) for carrier personnel indicative of the changed delivery date and/or service level, such that the personnel are made aware that the shipment/item has special and/or modified handling instructions.)

Claim 16,
Bolton teaches all the limitations of parent claim 15 as described above. 
Bolton further teaches: wherein the package data includes a point and parameters about a characteristic of a package.   (c.46:50-62: “As shown in FIG. 8B, the process may begin as indicated at Block 651 when the carrier server 100 receives shipment/item information/data corresponding to a particular shipment/item that is scheduled to be delivered to a destination serviceable point. In various embodiments, the shipment/item information/data at least identifies the destination serviceable point, and may additionally identify an estimated delivery date, a service level, and/or other information/data corresponding to the shipment/item.”; c.86:36-39: In various embodiments, the carrier server 100 may receive shipment/item information/data indicative of one or more shipment/item characteristics; c.90:2-11: Accordingly, the carrier server 100 may be configured to compare shipment/item characteristics identified in the shipment/item information/data against exclusion criteria to determine whether the characteristics of the shipment/item render the shipment/item ineligible for synchronized delivery. For example, upon a determination that the shipment/item exceeds a size and/or weight threshold, the carrier server 100 may be configured to identify the shipment/item as ineligible for synchronized delivery.)

Claim 17,
Bolton teaches all the limitations of parent claim 15 as described above. 
Bolton further teaches: further comprising a determiner configured to determine whether or not a point included in the package data matches the representative point, based on a point included in the package data and the representative point.  (Fig.4, 8B; c.46:51-65: “ As shown in FIG. 8B, the process may begin as indicated at Block 651 when the carrier server 100 receives shipment/item information/data corresponding to a particular shipment/item that is scheduled to be delivered to a destination serviceable point.”;  c.47:10-17: The carrier server 100 may then identify one or more additional serviceable points sharing at least one common attribute with the destination location, as indicated at Block 653. For example, the carrier server 100 may be configured to query a serviceable point profile management database to identify serviceable point profiles comprising information/data indicative of one or more attributes shared with the destination location.)

Claim 18,
Bolton teaches all the limitations of parent claim 17 as described above. 
Bolton further teaches: 
wherein when a point included in the package data matches a representative point, the determiner revises the first delivery plan by replacing the parameters included in the first delivery plan with parameters included in the package data, (Bolton: c.47:51-c.48:7: As indicated at Block 655, the carrier server 100 may be configured to update shipment/item information/data corresponding to the shipment/item to reflect a new estimated delivery date corresponding to one or more of the stop creator shipments. In various embodiments, the carrier server 100 may determine that modifying the estimated delivery date of a shipment/item may additionally require modifying the service level for the shipment/item in order to ensure that the shipment/item is available for delivery on the same day as the one or more stop creator shipments. Accordingly, the carrier server 100 may be configured to modify the service level associated with the shipment/item in order to expedite or slow the transportation of the shipment/item from its origin to the destination serviceable point.; Fig. 8B: “655”; c.47:30-51; Fig. 4)
and when the point included in the package data does not match the representative point, the determiner creates a list of package data that does not match the representative point.  (Fig. 13 showing a list of all scheduled delivery data including non-synchronized, i.e. package data that does not match the representative point(s);  c.80: 38-62: As shown in FIG. 13, the carrier server 100 may be configured to generate a graphical user interface providing information/data regarding one or more shipments/items scheduled to be delivered to the customer and to receive user input regarding one or more shipment/item specific delivery instructions for one or more of the shipments/items referenced on the graphical display.)

Claim 19,
Bolton teaches all the limitations of parent claim 18 as described above. 
Bolton further teaches: wherein the delivery plan creator creates the second delivery plan based on a revised first delivery plan and a package data list.  (Bolton: Fig. 13; c.47:51-c.48:7: As indicated at Block 655, the carrier server 100 may be configured to update shipment/item information/data corresponding to the shipment/item to reflect a new estimated delivery date corresponding to one or more of the stop creator shipments. In various embodiments, the carrier server 100 may determine that modifying the estimated delivery date of a shipment/item may additionally require modifying the service level for the shipment/item in order to ensure that the shipment/item is available for delivery on the same day as the one or more stop creator shipments. Accordingly, the carrier server 100 may be configured to modify the service level associated with the shipment/item in order to expedite or slow the transportation of the shipment/item from its origin to the destination serviceable point.; Fig. 8B: “655”; c.47:30-51)

Claims 22, 29, and 38,
Bolton teaches all the limitations of parent claims 15, 27, and 36 as described herein. 
Bolton further teaches: wherein the first delivery plan is a regular delivery plan, and the second delivery plan is a delivery plan for a planning target period.  (c.59:67-c.60:5: “ Moreover, such classification may be made generally for a particular area, and/or may be made for one or more periods of time (e.g., each month, each quarter year, and/or the like). For example, a particular area may be classified as a low density area for August, but a high density area for December.”; Fig. 4; c.64:49-62: “For example, the carrier server 100 may be configured to identify a particular area as a low delivery density area during certain times during the year (e.g., the month of July) and may identify the same area as a high delivery density area during other times during the year (e.g., the month of December). Accordingly, a determination of whether a particular area is considered a low delivery density area or a high delivery density area may be based at least in part on the scheduled date that the shipment/item was received and/or scheduled for delivery.”)

Claim 23,
Bolton teaches: An information processing system comprising: (Fig. 1-2, c.19:54-66; c.22:56-c.23:3: Furthermore, a number of executable instructions, applications, scripts, program modules, and/or the like may be stored by the various storage devices 63 and/or within RAM 67. Such executable instructions, applications, scripts, program modules, and/or the like may include an operating system 80, a historical analysis module 82 and a dynamic analysis module 84. As discussed in greater detail below, the historical analysis module 82 and the dynamic analysis module 84 may control certain aspects of the operation of the carrier server 100 with the assistance of the processor 60 and operating system 80,)
an extractor configured to extract a representative point that appears at a rate higher than or equal to a predetermined appearance rate, based on a point included in package historical data recorded when a package is delivered; (Abstract: “Various embodiments identify nearby serviceable points based on an identification of serviceable points within a common delivery density area…Historical delivery activity is identified for the serviceable point cluster, and is compared with a threshold frequency. Upon a determination that the historical delivery activity satisfies the threshold, an indication is provided that the first and second shipments are eligible for synchronized delivery.”; Fig. 11A; c.59:44-67: Based at least in part on this historical data, the carrier server 100 determines the frequency with which a delivery vehicle travels to the particular area in order to classify the particular area as a “low density” area, a “medium density” area, a “high density” area, and/or the like. The frequency with which a delivery vehicle travels to a particular area may be expressed in terms of the number of instances in which one or more vehicles travels to the area over a given time period (e.g., 4 times per week; 1 time per day; and/or the like). Such classification may be made by comparing the frequency with which a particular delivery vehicle visits the particular area against a threshold density value…The carrier server 100 may similarly be configured to classify areas that are visited with a frequency greater than or equal to the threshold density value as being “high density” areas.”; c.60:43-60: “Delivery addresses may be grouped into one or more delivery areas each having a particular density classification.”)
a delivery plan creator configured to create a first delivery plan with respect to the representative point; (Abstract: “Various embodiments identify nearby serviceable points based on an identification of serviceable points within a common delivery density area…Historical delivery activity is identified for the serviceable point cluster, and is compared with a threshold frequency. Upon a determination that the historical delivery activity satisfies the threshold, an indication is provided that the first and second shipments are eligible for synchronized delivery.; Fig. 4: “406”; c.35: 25-48: “Upon identifying one or more stop creator shipments scheduled to be delivered to nearby addresses within the same proximity zone/area, the carrier server 100 may be configured to facilitate synchronized delivery of the shipment/item with one or more of the stop creator shipments. As indicated at Block 406, the carrier server 100 may be configured to update shipment/item information/data corresponding to the shipment/item to reflect a new estimated delivery date corresponding to one or more of the stop creator shipments.”; c.60:60-c.61:6: Upon a determination that a particular delivery address is grouped into an area satisfying various thresholds (e.g., upon determining that the delivery address is grouped into a high density delivery area), the carrier server 100 may be configured to schedule delivery of any shipments/items to the particular delivery address without attempting to synchronize delivery with other shipments/items to be delivered within the area (e.g., by offering incentives to one or more shippers/consignors).) 
a processor that displays the first delivery plan on a map together with the representative point.  (Fig. 5; c.26:3-38: the mapping/routing computing may be in communication with or associated with one or more mapping websites/servers/providers/databases (including providers such as maps.google.com, bing.com/maps/, mapquest.com, Tele Atlas®, NAVTEQ®, and/or the like) that provide map information/data of digital maps to a variety of users and/or entities… An appropriate computing entity (e.g., the carrier servers 100 or the one or more mapping websites/servers/providers/databases) can also provide map information/data, for example, about the geographic areas, regions, groupings, routes, paths, regions, and/or similar words used herein interchangeably about the different locations on the street networks. For instance, the map information/data may include a route for delivering one or more items to different locations, the most efficient order for delivering items to the locations, directions for traveling to and/or from the serviceable points, the estimated distance for traveling to and/or from the serviceable points, the expected time for traveling to and/or from the serviceable points, and/or the like.; c.24:51-67: In certain embodiments, serviceable points can be represented digitally in geographical maps as map information/data. Map information/data may include boundary, location, and attribute information/data corresponding to the map elements.)

Claims 28 and 37,
Bolton teach all the limitations of parent claims 27 and 36 as described above. 
Bolton further teaches: wherein the processor displays one of the first delivery plan and23 the second delivery plan based on a user's specification.  (Fig. 12-13; c.80:25-32:  the carrier server 100 may be configured to receive and store customer preferences regarding whether the customer desires to opt in and/or opt out of synchronized delivery services, as described herein.; c.80:38-62: As shown in FIG. 13, the carrier server 100 may be configured to generate a graphical user interface providing information/data regarding one or more shipments/items scheduled to be delivered to the customer and to receive user input regarding one or more shipment/item specific delivery instructions for one or more of the shipments/items referenced on the graphical display. For example, the carrier server 100 may be configured to receive user input indicating that a carrier is instructed and/or permitted to modify an estimated delivery date and/or a delivery service level for one or more shipments/items indicated by the customer in order to synchronize delivery with one or more stop creator shipments as described herein. Upon receipt of such user input, the carrier server 100 may be configured to modify information/data stored in the shipment/item level detail database to reflect the customer preferences regarding the identified one or more shipments/items. In various embodiments, the carrier server 100 may be configured to modify the information/data displayed via the graphical user interface to reflect the updated customer preferences for the one or more identified shipments/items.)

Claim 32, 
Bolton teaches: A display device that displays, on a map, a first delivery plan created with respect to a representative point that appears at a rate higher than or equal to a predetermined appearance rate among points recorded when a package is delivered.  (Fig. 1, 2, 5; c. 22:24-42: “A display device/input device 64 for receiving and displaying information/data may also be included in or associated with the carrier server 100. The display device/input device 64 may be, for example, a keyboard or pointing device that is used in combination with a monitor.”; c.26:3-38: For instance, the map information/data may include a route for delivering one or more items to different locations, the most efficient order for delivering items to the locations, directions for traveling to and/or from the serviceable points, the estimated distance for traveling to and/or from the serviceable points, the expected time for traveling to and/or from the serviceable points, and/or the like.; c.24:51-67: In certain embodiments, serviceable points can be represented digitally in geographical maps as map information/data. Map information/data may include boundary, location, and attribute information/data corresponding to the map elements.; Abstract: “Various embodiments identify nearby serviceable points based on an identification of serviceable points within a common delivery density area…Historical delivery activity is identified for the serviceable point cluster, and is compared with a threshold frequency. Upon a determination that the historical delivery activity satisfies the threshold, an indication is provided that the first and second shipments are eligible for synchronized delivery.; c.60:60-c.61:6: Upon a determination that a particular delivery address is grouped into an area satisfying various thresholds (e.g., upon determining that the delivery address is grouped into a high density delivery area), the carrier server 100 may be configured to schedule delivery of any shipments/items to the particular delivery address)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 14, 21, 24-26, and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Bolton, as applied to parent claims above, in view of 
Looman et al. US 20130339266 A1 (hereinafter “Looman”).
Claim 10, 
Bolton teaches all the limitations of parent claim 1 as described above. 
Bolton fails to articulate: further comprising processor configured to allow a user to delete a representative point.  
Looman however, in analogous art of defining delivery locations, teaches: further comprising processor configured to allow a user to delete a representative point. (Looman: [0072]:  In other embodiments, the initial locations of the reference points can be provided by a user input.; [0077] In some embodiments, the user interface of the routing module 110 can display reference points for territories and/or allow a user move reference points as desired.; [0096]: The number of reference points can then be revised based on calculated the number of extra reference points or the reduction in the number of reference points.; [0071]:  In other embodiments, the number of reference points to use can be received from the vehicle characteristics module 215 based on an input by a user.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Bolton’s synchronized delivery planning as described above, to include allowing a user to delete representative point(s) in view of Looman in order to provide flexible and optimized determination of delivery territories and routing for delivery vehicles (at least: [0005]; [0011]; [0016]) (see MPEP 2143 G).
Furthermore, it would have been obvious to combine the teachings of Bolton and Looman as described above in the same field of delivery scheduling and routing and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bolton (Fig. 5; c.26:3-38; c.24:51-67; c.37:23-59)  describing map functionality and display of map and delivery elements including serviceable points and including user definition of serviceable zones by drawing boundaries on the map, the results of the combination were predictable (MPEP 2143 A).

Claims 11, 25, and 34,
Bolton/Looman teaches all the limitations of parent claims 10, 24, and 33 as described herein. 
Bolton fails to clearly articulate: wherein a representative point added by the user is a point different from a point recorded when a package is delivered. 
Looman however further describes:  wherein a representative point added by the user is a point different from a point recorded when a package is delivered. ([0072]: In some embodiments, the location of a reference point can be the centroid of a received group of stops or the centroid of an assigned group of stops. … In other embodiments, the initial locations of the reference points can be provided by a user input.; [0077] In some embodiments, the user interface of the routing module 110 can display reference points for territories and/or allow a user move reference points as desired.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Bolton’s synchronized delivery planning as described above, to include allowing a user to added different points than those recorded in view of Looman in order to provide flexible and optimized determination of delivery territories and routing for delivery vehicles (at least: [0005]; [0011]; [0016]) (see MPEP 2143 G).
Furthermore, it would have been obvious to combine the teachings of Bolton and Looman as described above in the same field of delivery scheduling and routing and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bolton (Fig. 5; c.26:3-38; c.24:51-67; c.37:23-59)  describing map functionality and display of map and delivery elements including serviceable points and including user definition of serviceable zones by drawing boundaries on the map, the results of the combination were predictable (MPEP 2143 A).

Claim 12,
Bolton/Looman teaches all the limitations of parent claim 11 as described above. 
Bolton fails to clearly articulate: wherein the processor associates a parameter that is virtually set with a representative point added by the user. 
Looman further teaches: wherein the processor associates a parameter that is virtually set with a representative point added by the user.  (Looman: [0086]: A quota for a reference point can be a desired level of one or more criteria for a group of stops assigned to the reference point. For instance, a quota can be one or more of an amount of revenue for a group of stops, a time-on-site for the group of stops, a driving time for the group of stops, a number of customers for the group of stops, and the like. The quota for one reference point can be the same as or different from the quota for one or more other reference points.; [0087]: In some embodiments, a reduced quota for one or more reference points can be set below a full quota (e.g., the quota can be 70%, 80%, or 90%, and the like, of a full quota) so that the one or more reference points meet or exceed the reduced quota,; [0072]: In other embodiments, the initial locations of the reference points can be provided by a user input.; [0077] In some embodiments, the user interface of the routing module 110 can display reference points for territories and/or allow a user move reference points as desired.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Bolton’s synchronized delivery planning as described above, to include associating virtually set parameters with the representative point(s) added by a user in view of Looman in order to provide flexible and optimized determination of delivery territories and routing for delivery vehicles (at least: [0005]; [0011]; [0016]) (see MPEP 2143 G).
Furthermore, it would have been obvious to combine the teachings of Bolton and Looman as described above in the same field of delivery scheduling and routing and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bolton (Fig. 5; c.26:3-38; c.24:51-67; c.37:23-59)  describing map functionality and display of map and delivery elements including serviceable points and including user definition of serviceable zones by drawing boundaries on the map, the results of the combination were predictable (MPEP 2143 A).

Claims 14, 26, and 35,
Bolton teach all the elements of parent claims 13, 23, and 32 as described above. 
Bolton further teaches: wherein the processor/ the display editor sets a center of gravity of a plurality of points … as a representative point.  (c.54:37-40:  The serviceable point corresponding to the serviceable point profile may be the center or the top level of a cluster/group for the serviceable point. ; c.37: 51-59: “ A proximity zone/area may be defined based on latitude and longitude coordinates of the center, as well as the radius, of a serviceable point (e.g., around the corresponding reference geocode). Alternatively, the proximity zone/area may be defined, for example, by the latitude and longitude coordinates associated with serviceable point (e.g., around the corresponding reference geocode).”)
Bolton fails to clearly articulate the user specifies the points on the map, i.e.: wherein the processor sets a center of gravity of a plurality of points specified by a user on the map as a representative point.(bold emphasis added)
Looman however, in analogous art of delivery route optimization, teaches: wherein the processor sets a center of gravity of a plurality of points specified by a user on the map as a representative point.(bold emphasis added) (Looman: Fig. 8A-8B; [0064]: In some embodiments, each driver can be assigned a reference point. The reference point can represent a point of maximum gravity, and the driver's territory can extend around the reference point.  ; [0070]: As discussed above, these reference points can be considered gravity points. The gravity point can be at the centroid of what will be the territory for the driver or vehicle. In other embodiments, the gravity point is an approximate center for a territory.; [0072]: In other embodiments, the initial locations of the reference points can be provided by a user input.; [0077]:  In some embodiments, the user interface of the routing module 110 can display reference points for territories and/or allow a user move reference points as desired. Optionally, a user interface may be included in the management device 135 and configured to provide a graphical representation of stops and related territories.; [0084]: As can be seen from the user interface display 900 of FIG. 9, reference point 910 ; Fig. 9)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Bolton’s synchronized delivery planning as described above, to include the user can specify delivery points on the map in view of Looman in order to provide flexible and optimized determination of delivery territories and routing for delivery vehicles (at least: [0005]; [0011]; [0016]) (see MPEP 2143 G).
Furthermore, it would have been obvious to combine the teachings of Bolton and Looman as described above in the same field of delivery scheduling and routing and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bolton (Fig. 5; c.26:3-38; c.24:51-67; c.37:23-59)  describing map functionality and display of map and delivery elements including serviceable points and including user definition of serviceable zones by drawing boundaries on the map, the results of the combination were predictable (MPEP 2143 A).

Claim 21, 
Bolton teaches all the limitations of parent claim 15 as described above. 
Bolton fails to clearly articulate: wherein a total of the second delivery plan is more than or equal to a total of the first delivery plans.
Looman further teaches: wherein a total of the second delivery plan is more than or equal to a total of the first delivery plans.  (Looman: [0115] At block 1515, the route calculation module 225 can determine whether the routes calculated during the previous one or more iterations are acceptable based at least on whether the routes satisfy the constraints and a set of optimization conditions. The optimization conditions, for example, can be determined based on a cost improvement between one or more routes determined from one or more iterations of optimizing routes and a subsequent iteration of optimizing routes. When the cost improvement meets or exceeds a threshold, the routes may be considered sufficiently optimized by the route calculation module 225.; [0116] If the routes are not acceptable at block 1515, the process 1500 moves to block 1510. At block 1510, the route calculation module 225 can again calculate routes for the plurality vehicles by performing an iteration of determining optimized routes between the waypoint locations. The calculated routes from one or more previous iterations at block 1510 can now further be used to calculate routes for this iteration of determining optimized routes. In an embodiment, the route calculation module 225 takes multiple iterations of calculating routes at block 1510 and checking whether the routes are optimized at block 1515 before determining that the routes are sufficiently optimized. On the other hand, if the routes are acceptable at block 1515, the calculated route output module 230 can output the calculated routes for presentation to the user at block 1520.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Bolton’s synchronized delivery planning as described above, to include creating a second delivery plan with a total that is more or equal to the first delivery plan, i.e. is more optimal, in view of Looman in order to provide flexible and optimized determination of delivery territories and routing for delivery vehicles (at least: [0005]; [0011]; [0016]) (see MPEP 2143 G).

Claims 24 and 33, 
Bolton teaches all the elements of parent claims 23 and 32 as described above. 
Bolton further teaches: wherein the processor is capable of adding … a representative point specified by a user.  / wherein a representative point can be added … by a user.  
 (c.27:23-37: As noted above, the proximity zones/areas may be generated automatically, for example, by the carrier server 100, however the proximity zones/areas may be generated based at least in part on user input. For example, a user may identify a particular geographical area to be considered a proximity zone/area, for example, by defining a plurality of GPS coordinates to collectively enclose a geographical area, by drawing a two-dimensional shape on a graphically displayed map to enclose a proximity zone/area, and/or the like.)

Bolton fails to clearly articulate: wherein the processor is capable of adding and deleting a representative point specified by a user. / wherein a representative point can be added and deleted by a user.  (bold emphasis added)
Looman however, in analogous art of delivery optimization, teaches: wherein the processor is capable of adding and deleting a representative point specified by a user. / wherein a representative point can be added and deleted by a user.   (Looman: [0072]:  In other embodiments, the initial locations of the reference points can be provided by a user input.; [0077] In some embodiments, the user interface of the routing module 110 can display reference points for territories and/or allow a user move reference points as desired.; [0096]: The number of reference points can then be revised based on calculated the number of extra reference points or the reduction in the number of reference points.; [0071]:  In other embodiments, the number of reference points to use can be received from the vehicle characteristics module 215 based on an input by a user.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Bolton’s synchronized delivery planning as described above, to include allowing a user to delete representative point(s) in view of Looman in order to provide flexible and optimized determination of delivery territories and routing for delivery vehicles (at least: [0005]; [0011]; [0016]) (see MPEP 2143 G).
Furthermore, it would have been obvious to combine the teachings of Bolton and Looman as described above in the same field of delivery scheduling and routing and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bolton (Fig. 5; c.26:3-38; c.24:51-67; c.37:23-59)  describing map functionality and display of map and delivery elements including serviceable points and including user definition of serviceable zones by drawing boundaries on the map, the results of the combination were predictable (MPEP 2143 A).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Bolton, as applied to parent claims above, in view of 
Lecue et al. US 20190303857 A1 (hereinafter “Lecue”).
Claim 20,
Bolton teaches all the limitations of parent claim 17 as described above. 
Bolton fails to clearly teach: wherein the determiner deletes a first delivery plan including the representative point that does not match a point included in the package data.  
Lecue however, in analogous art of delivery schedule creation, teaches: wherein the determiner deletes a first delivery plan including the representative point that does not match a point included in the package data. (Abstract; [0092] In some implementations, logistics management platform 230 may remove a route, of the set of routes, based on a product constraint. For example, in some cases, a product constraint may include a location constraint relating to a particular product, and logistics management platform 230 may only be able to determine whether one of the routes interferes with the product constraint after the set of routes have been determined.; [0093] As an example, the knowledge graph may include a rule or a regulation associated with transportation of a particular product or a particular type of product, such as a product constraint that a product containing toxic chemicals may not be transported within a threshold distance of a school. In this case, after first determining the set of routes, logistics management platform 230 may then determine whether each route, of the set of routes, is within a threshold range of a school and, if so, remove the route from the set of routes.; claim 14: comparing, after determining a set of routes as part of determining the set of delivery schedules, a product constraint, of the set of product constraints, to the set of routes, wherein the product constraint is a location constraint relating to particular products of the set of products, determining that a route, of the set of routes, interferes with the product constraint of the set of product constraints, and removing the route from the set of routes.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Bolton’s synchronized delivery planning as described above, to include deleting delivery plans that don’t match a point in the package data in view of Lecue in order to provide more optimal and accurate delivery schedules and delivery collaboration that meets constraints and eliminates inconsistencies (e.g. Lecue: para. 84-86, 91, 101, 112: “As shown by reference number 550, logistics management platform 230 may use the knowledge graph to perform inconsistency checks on the collaborative logistics map, thereby improving overall map accuracy…In this way, and as shown by reference number 560, logistics management platform 230 is able to generate a final collaborative logistics map that eliminates inconsistencies between various constraints.”, and 114) (see MPEP 2143 G).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sawadsitang, Suttinee, et al. "Re-route Package Pickup and Delivery Planning with Random Demands." 2019 IEEE 90th Vehicular Technology Conference (VTC2019-Fall). IEEE, 2019.
US 20190347513 A1 describing techniques for classifying recurrent stops of a vehicle fleet
US 20200292346 A1 describing delivery route analysis including clustering of historical point data to determine frequent unplanned stops. 
WO2004038601A1 describing route optimization methods including statistical analysis of visit point data to identify candidates points and dividing points into grouped areas

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 PGPUB US20210272065A1 cited for ease of reference. 
        2 E.g. Spec: [0026]: “In the virtually setting method, among the package characteristic parameters, parameters in which average values can be used”